Citation Nr: 1242302	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.   The Veteran died in May 2004.  The Veteran had no personal awards or deployment awards.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision. 

In June 2006, the appellant testified during a Board hearing before the undersigned Veteran Law Judge in Washington, D.C., a transcript of the hearing is of record. 

In June 2007, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the U.S. Court of Appeals for Veteran's Claims (Court).  In April 2008, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In July 2009, the Board remanded the appeal for further development. 

In February 2011, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the Court.  In a June 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal for further proceedings.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant if further action, on her part, is required.


REMAND

The Veteran died in May 2004.  The cause of death listed on the death certificate was lung cancer.  The Veteran served in the U.S. Marine Corps in a Fleet Marine Force artillery unit stationed in California and on shore duty at a Naval Ammunition Depot in Hawaii.  The appellant contends that the Veteran served in the Republic of Vietnam in the late summer and autumn of 1970, that he is presumed to have been exposed to designated herbicide agents, and that his lung cancer was caused by this exposure. 

In the April 2008 Joint Motion and in the June 2010 Memorandum Decision, the parties and the Court found that VA did not satisfy its duty to assist to determine whether the Veteran actually served in Vietnam.  

Service medical records are silent for any indications of medical preparations for service in Vietnam or treatment provided in Vietnam or anywhere in the Western Pacific.  The Veteran received immunizations within days of enlistment at recruit training and one routine influenza immunization in November 1970 within days of discharge.  The appellant's contention that this immunization, noted as for "Hong Kong flu," is evidence of preparations for service in Vietnam.  This contention is not credible as the notation was for the type of flu present at the time and the timing was inconsistent with preparations for service in Vietnam.

The Veteran's Report of Transfer or Discharge (DD-214) does not contain dates of service or personal or campaign awards associated with any duty in Vietnam or any form of sea duty.  The Veteran received an early discharge prior to the end of his enlistment.  The statement of service (Block 22c) shows that the Veteran had three months and 28 days of "foreign and/or sea duty."   In several written statements and in a June 2006 Board hearing, the appellant stated that the Veteran informed her in December 1969 that his unit was preparing to go to Vietnam, that he had orders to report to a Military Airlift Terminal in May 1970, that in August 1970 he was being sent to Vietnam, that she sent packages to him in Vietnam, and that the American Red Cross assisted her in determining his location.  

The Veteran's Record of Service (NAVMC 118(3)) shows the following history of duty assignments.  The Veteran underwent recruit training at the Marine Recruit Depot, Parris Island, South Carolina.  He underwent advanced training at Camp Jejune, North Carolina, and at Camp Pendleton, California.  His first operational assignment was as an artilleryman with the 7th 155mm Gun Battery located at 29 Palms, California from December 14, 1969 to April 19, 1970.  A Command Chronology of this unit was obtained from the National Archives and Records Administration (NARA).  The summary shows that the unit participated in training exercises and other activities from January 1 to June 30, 1970 when the unit was deactivated.  The activities were listed on a near daily basis and included minor events such as briefings, field training, lectures, and a holiday gun salute, all performed in California.  There are no notations regarding preparations for deployment to Vietnam or any overseas location and no notations regarding the deployment of individuals or small teams on temporary duty to any location.  There is no notation that any members of the unit served aboard naval vessels at sea.  Therefore, the record is detailed, very complete, and confirms that the Veteran was not assigned duty outside the continental United States or at sea during this period of service.  Moreover, the dates of service at this unit do not correspond with the 3 months, 28 days shown on the DD-214.  The record of service indicates that the Veteran was transferred from the unit on April 19, 2012.  

Court martial records showed that the Veteran was absent without official leave from orders to report to the MAC Terminal in Northern California on May 13, 1970 and remained absent until July 7, 1970.  The Record of Service shows that the Veteran had been ordered to duty at the Marine Barracks, Naval Ammunition Depot, Oahu, Hawaii.  Letters from the artillery unit to the Marine Barracks and disciplinary records also showed that the Veteran's permanent transfer destination was in Hawaii.  A July 7, 1970 Report of Absentee or Deserter (NAVMC 10044) showed that the Veteran surrendered to military authorities in Norfolk, Virginia on that date.  Statements of the appellant and a friend indicated that she and her small child were then living in Norfolk.  Sea and Air Travel-Embarkation Slips (NAVMC 118 (17)) contained an entry showing that the Veteran traveled by government contract aircraft from California to Honolulu on July 11, 1970.  On arrival at the Marine Barracks, the Veteran's initial duty was as a guard and was changed one day later to messman awaiting trial by court martial for absence without official leave.  

On August 19, 1970, the Veteran was found guilty of the unauthorized absence and ordered to confinement at hard labor for 30 days at the Naval Base in Pearl Harbor, Hawaii.  The Record of Service showed that the confinement was executed from August 20 to September 11, 1970.  A reduction in pay grade was executed on August 25, 1970.  After confinement was completed, the Veteran was assigned duties as a guard on the Ammunition Depot.  

On September 16, 1970, the Veteran received non-judicial punishment for purchasing alcohol for a minor one day earlier.  The punishment awarded was restriction to the Marine Barracks for 30 days that was not suspended or appealed.  

On October 6, 1970, the Veteran initiated a request for a hardship discharge.  The request was directed via his commanding officer at the Marine Barracks in Hawaii to the commanding general of the Fleet Marine Force.  His reasons were that his spouse was 19 years of age with a small child and in financial distress.   The commanding officer disapproved the request for a humanitarian discharge but recommended a discharge by reason of convenience of the government. 

On November 13, 2012, the Veteran received non-judicial punishment for failure to properly perform his duties at the Naval Ammunition Depot at Lualualei, Hawaii.  He was assigned extra duties and restriction to the Marine Barracks for seven days.  

On November 28, 1970, the Veteran was transferred from the Marine Barracks and traveled by government contract aircraft from Honolulu to California.  Air travel to and from Hawaii were the only entries on the record of air and sea travel.  Several other places to enter transport are blank.  The Veteran was received a general discharge under honorable conditions on December 4, 1970 from a military personnel office in California.  

The "foreign and/or sea service" entry on the DD-214 of 3 months, 28 days corresponds exactly to the dates of service in Hawaii minus the time in confinement.  

In the April 2008 Joint Motion, the parties concluded that VA failed to satisfy its duty to assist in that the absence of any explicit record of service in Vietnam was in conflict with the DD-214 entry showing nearly four months of foreign or sea service and the appellant's contentions.  The parities directed additional development including obtaining unit records.  In a July 2009 remand, the Board directed the RO to obtain the entire personnel file, unit summaries, and a determination from the U.S. Marine Corps whether service in Hawaii was considered "foreign and/or sea service."  In November 2009, the RO received the Command Chronology of the 7th 155mm Gun Battery as discussed above.   NARA reported that no summaries were held for shore commands such as the Marine Barracks in Hawaii.  Additional personnel records including disciplinary records were received as discussed above.  

Regarding the definition of foreign or sea service, in correspondence in April 2010, the assistant head of the U.S. Marine Corps Manpower Support Branch provided an excerpt from the Marine Corps Separation and Retirement Manual (MCO P1900.16) effective in 1970.  The excerpt noted only that service outside the continental United States on "maneuvers" will not be included.  The author noted that the Manual did not contain a definition for "foreign duty" and that he was forwarding the request to the Separation and Retirement Branch (SRB) at a specified address and telephone number.  In August 2010, the RO send a written inquiry to the SRB but no response was received.   

In February 2011, the Board again denied service connection for the cause of death in part because the weight of credible service record evidence was that the Veteran was not in Vietnam.  The Board discussed the location and operations of the 7th 155mm Gun Battery and the detailed location, duties, and discipline events in Hawaii.  The Board concluded that the DD-214 entry for foreign or sea service appeared to be in error as all the other service information not only did not show Vietnam service but also accounted for the Veteran's location in California, Hawaii, and on unauthorized absence.  On appeal to the Court, VA argued that there had been substantial compliance with the Board's remand for additional development.  However, the appellant argued that VA did not comply with its duty to assist by following up with the SRB to determine the definition of foreign duty and by not applying a presumption of regularity with respect to the notation of foreign duty and that the record did not account for the Veteran's location between late September and parts of November.  In a June 2012 Memorandum Decision, the Court found that there was not substantial compliance with its remand instructions because there was insufficient follow-up with the SRG to explain the entry on foreign or sea service and because there was "at best conflicting evidence."  

The current version of the Marine Corps Separation and Retirement Manual (MCO P1900.16) provides the following definitions in the context of the entries on the DD-214.  Foreign Service is service performed outside the continental United States not part of a deployment (sea service).  Outside the continental United States is any area of the world other than the continental United States to include Alaska and Hawaii.  Overseas service is all locations including Alaska and Hawaii outside the continental United States.  Earlier versions of this Manual refer to the Department of Defense Military Pay and Allowances Entitlements Manual for the definitions.  The Board does not have access to the versions in effect in 1970.  

The current definitions show that Hawaii is Foreign Service for the purposes of the DD-21, as it is outside the continental United States.  This is consistent with the differences in pay, benefits, tour of duty rotations, and medical requirements considered in personnel assignments to Hawaii.  Moreover, the three months, 28 days recorded on the Veteran's DD-214 is exactly the length of his tour of duty in Hawaii minus the time in confinement.  From arrival in Hawaii on July 11 to August 19, the Veteran was awaiting trial by courts martial.  The Veteran was confined for 21 days and restricted to the Marine Barracks for another 30 plus 7 days through November 20, 1970.  When actually on duty, he was assigned as messman and guard at a shore station ammunition facility.  He departed Hawaii on November 28.  To suggest that the Veteran had unspecified travel to Vietnam for unspecified reasons or duties while awaiting court martial, between confinement and restriction, or during the final eight days while approved for an early discharge severely stretches the limits of credibility and hardly reaches the level of "at best conflicting evidence." 

Nevertheless, the Board is compelled to perform the development ordered by the Court.    

Accordingly, this matter is hereby REMANDED for the following action:

1.  Initiate a follow-up request to the U.S. Marine Corps Separations and Retirement Branch, 3280 Russell Road, Quantico, Virginia 22134 (telephone 703-784-9322) and request that the Branch provide information whether the term "foreign and/or sea service" used in completing block 22 of a DD-214 for a discharged Marine in 1970 would include duty in Hawaii.  Request that excerpts from the U.S. Marine Corps Separation and Retirement Manual or alternatively, from any other official source of the definition that was in effect in 1970 be provided if available to confirm the information. 

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death.  Adjudicate the claim for service connection in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority 

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


